Citation Nr: 1617998	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-28 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a Veteran's child who was born with spina bifida.
 
 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active military service from May 1963 to August 1985, including in the Republic of Vietnam.  The appellant is the Veteran's son.

This matter comes to the Board on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2014, the appellant testified at a Board hearing at VA's Central Office; a transcript is of record.  The appellant submitted additional evidence at that time, and his representative waived review of such additional evidence by the agency of original jurisdiction (AOJ) on the record at the hearing.  Moreover, as the appellant's substantive appeal (VA Form 9) was received after February 2, 2013, he is presumed to waive AOJ review of such additional evidence.  Therefore, the Board may properly consider this evidence in the first instance.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.800, 20.1304(c) (2015). 

Although the appellant indicated in his November 2013 substantive appeal (VA Form 9) (in the electronic record) that his representative was Disabled American Veterans, this is inconsistent with the most recent VA Form 21-22 received in February 2012, as well as with his personally appearing with a representative from The American Legion at the subsequent Board hearing in April 2014.  See 38 C.F.R. §§ 14.631, 20.600, 20.701.  Therefore, the appellant's representative of record is the American Legion.

The Board issued a decision denying this appeal in June 2014.  In August 2015, pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  The Board also denied entitlement to benefits under 38 U.S.C.A. § 1815 for a Veteran's child who suffers from disability from birth defects other than spina bifida.  Pursuant to the JMR, the appellant has abandoned the appeal with regards to this issue.  Consequently, it is not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR noted that the Board's June 2014 decision relied upon a December 2012 VA examination report.  The examiner found that the appellant does not, in fact, suffer from nor have spina bifida.  Rather, the examiner found that the appellant has congenital sacral agenesis, bilateral congenital hip dysplasia, and bilateral congenital club feet, as well as longstanding problems with neurogenic bladder and urinary incontinence. 

The parties to the JMR found that the December 2012 VA opinion is inadequate because the examiner failed to discuss whether the appellant's sacral agenesis could be considered a "form or manifestation of spina bifida."  

The parties to the JMR noted that 38 U.S.C.A. § 1802 applies to "all forms and manifestations of spina bifida except spina bifida occulta."  They further noted that benefits for spina bifida children were clarified in VA's General Counsel Opinion 5-99.  Finally, the parties noted that the Court in Jones v. Principi, 16 Vet.App. 219 (2002) found that found that "all forms and manifestations of spina bifida" is not limited to spina bifida per se.  Instead, other conditions could potentially be included "all forms and manifestations" of spina bifida.

Consequently, the parties to the JMR found that the Board's June 2014 must be vacated and that the claim must be remanded for an additional medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA examination for the purpose of determining the nature and etiology of his spine disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the appellant, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability of the spine is causally related to the appellant's father's service in Vietnam.  

The examiner should specifically render an opinion as to whether the appellant's congenital sacral agenesis constitutes a "form or manifestation of spina bifida."  

The examiner should also specifically address any contrary opinions, to include the opinions of Dr. J.C.B. (who treated the appellant in May 2010) and Dr. A.D.P. (who treated the appellant in March 2012), and the May 2012 private prescription form which included a diagnosis of spina bifida with clubfoot.  

The examiner is advised that the appellant is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the appellant and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




